  1             MICHAEL W. MALTER. #96533
      ROBERT G. HARRIS, #124678
  2   JULIE H. ROME-BANKS, #142364
      Binder & Malter, LLP
  3   2775 Park Avenue
      Santa Clara, CA 95050
  4   T: (408) 295-1700
      F: (408) 295-1531
  5   Email: Michael@bindermalter.com
      Email: Rob@bindermalter.com
  6   Email: Julie@bindermalter.com

  7 Attorneys for Debtors-In-Possession,
    FRE 355 INVESTMENT GROUP, LLC and
  8 MORA HOUSE, LLC

  9
                                UNITED STATES BANKRUPTCY COURT
 10
                       NORTHERN DISTRICT OF CALIFORNIA - DIVISION 5
 11

 12 In re:                                                  Case No. 20-50628-SLJ

 13 FRE 355 INVESTMENT GROUP, LLC, dba                      Cases Jointly Administered
    FRE 355,
 14                                                         Chapter 11

 15                                   Debtor.

 16 In re
                                                            Case No. 20-50631-SLJ
 17
      MORA HOUSE, LLC,                                      Chapter 11
 18
                                                            Date: September 3, 2020
                                   Debtor.                  Time: 1:30 p.m.
 19
                                                            Courtroom: 9
 20                                                         Tele/Video

 21

 22               SECOND JOINT CHAPTER 11 STATUS CONFERENCE STATEMENT

 23          Comes now Debtors FRE 355 Investment Group, LLC (“FRE 355”) and Mora House, LLC

 24 (“Mora” together with FRE 355 the “Debtors”) and respectfully represent:

 25          1.      The Debtors incorporate by reference the history of events leading up to the

 26 bankruptcy filing as reflected in the initial chapter 11 status conference statement filed in these
 27 cases at docket #50.

 28
      SECOND JOINT CHAPTER 11 STATUS CONFERENCE STATEMENT                                         Page 1
Case: 20-50628       Doc# 86     Filed: 08/27/20    Entered: 08/27/20 16:12:50           Page 1 of 2
  1          2.      The Debtors filed a joint chapter 11 plan and a disclosure statement on July 10,

  2 2020 (docket #64 and 65 respectively). The plan and disclosure statement were filed within the

  3 90-day period for these single asset real estate cases pursuant to 11 U.S.C. §362(d)(3) and within

  4 the exclusive time for the Debtors to file a plan of August 11, 2020. Accordingly, the exclusive

  5 time for the Debtors to solicit acceptances is October 10, 2020. The hearing to approve the

  6 disclosure statement is scheduled for the same time as this continued status conference.

  7          3.      The U.S. Trustee filed an objection to the disclosure statement about which the

  8 parties met and conferred, in part. The Debtors will, through counsel, communicate further and

  9 attempt to generate an agreed amendment to satisfy the concerns raised.

 10          4.      There is pending before the Court the (a) motion for relief from stay and (b) a

 11 related motion to dismiss the bankruptcy, both filed by secured creditor Platinum Loan Servicing

 12 (“Platinum”). The Court has set a final hearing on both matters together for September 29, 2020

 13 and issued a schedule for the Debtor to file opposition to the motion for relief from stay and for a

 14 reply. The Debtor previously filed opposition to the motion to dismiss on August 5, 2020 (docket

 15 #79, 79-1 and 79-2). The Debtors anticipate filing an objection to the claim of Platinum within the

 16 next few days and will seek informal discovery regarding the claim as well as Platinum’s two

 17 pending motions.

 18          5.      The Debtors have provided proof of insurance coverage on both properties to the

 19 United States Trustee as well as to counsel for Platinum. Both properties are insured under a

 20 policy with State Farm.

 21          6.      The Debtors are current in the filing of monthly operating reports and payment of

 22 quarterly fees to the U.S. Trustee.

 23 Dated: August 27, 2020                                  BINDER & MALTER, LLP

 24
                                                            By: /s/ Robert G. Harris
 25
                                                                    Robert G. Harris
 26                                                                 Attorneys for Debtors

 27

 28
      SECOND JOINT CHAPTER 11 STATUS CONFERENCE STATEMENT                                        Page 2
Case: 20-50628      Doc# 86     Filed: 08/27/20     Entered: 08/27/20 16:12:50       Page 2 of 2
